ORDER
Upon consideration of the consent to disbarment filed by David Louis Phipps, Jr. in accordance with Maryland Rule BV12 d 2, and the written recommendation of Bar Counsel, it is this 27th day of August, 1986,
ORDERED, by the Court of Appeals of Maryland, that David Louis Phipps, Jr. be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of David Louis Phipps, Jr. from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.

Consent to Disbarment:

Consent to disbarment filed by David Louis Phipps, Jr. in accordance with Maryland Rule BV12 d 2.
David Louis Phipps, Jr. is disbarred by consent from the further practice of law in the State of Maryland and his name stricken from the register of attorneys in this Court.